          Case 5:18-cv-02824-EGS Document 41 Filed 11/16/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDWARD KOMITO,                                :       CIVIL ACTION

                      Plaintiff,              :

               v.                             :       NO. 18-2824

LEXISNEXIS, et al.,                           :

                      Defendants.

                                     AMENDED NOTICE

        The telephone conference regarding the status of settlement scheduled for today,

November 16, 2018 at 1:00 p.m. is rescheduled to Friday, November 30, 2018 at 10:00 a.m.

Counsel for Defendants is directed to initiate the call. Judge Heffley can be reached at 267-299-

7420.




                                                  /s/ Sharon A. Hall-Moore
                                                  Sharon A. Hall-Moore
                                                  Courtroom Deputy
                                                  Magistrate Judge Marilyn Heffley


Date: November 16, 2018
